Exhibit 10.1

PIGGYBACK REGISTRATION RIGHTS AGREEMENT

This PIGGYBBACK REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into
as of December 22, 2008, by and among Integra LifeSciences Holdings Corporation,
a Delaware corporation (the “Company”) and George Heenan, Thomas Gilliam and
Michael Evers, as trustees of The Bruce A. LeVahn 2008 Trust and Steven M.
LeVahn (each individually, a “Shareholder” and, collectively, the
“Shareholders”).

RECITALS

WHEREAS, this Agreement is made pursuant to the Stock Purchase Agreement (the
“Acquisition Agreement”), dated as of the date hereof, by and among the Company
and the Shareholders (the owners of all the outstanding shares of Minnesota
Scientific, Inc., doing business as “Omni-Tract Surgical” (“Minnesota
Scientific”));

WHEREAS, pursuant to the Acquisition Agreement, (a) Minnesota Scientific has
been acquired by the Company (the “Acquisition”), (b) the Shareholders received
cash and shares of common stock, par value $0.01 per share, of the Company (the
“Common Stock”) on the Closing Date (as defined in the Acquisition Agreement),
(c) the Shareholders will receive certain Common Stock on the Second Payment
Date (as defined in the Acquisition Agreement), and (d) certain shares of Common
Stock were deposited with the custodian of the Escrow Agent (as defined in the
Acquisition Agreement) (the “Escrow Shares”).

WHEREAS, in connection with the consummation of the Acquisition, the parties
desire to enter into this Agreement in order to grant certain registration
rights to the Shareholders as set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

(a) “Commission” means the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

(b) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
or any successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.

(c) “Holder” shall mean (i) each Shareholder, and (ii) and any person or entity
holding Registrable Securities to whom the relevant rights under this Agreement
have been transferred in accordance with the terms hereof, but solely in such
Holder’s capacity as a stockholder of the Company (including, but not limited
to, the Escrow Agent with respect to the Escrow Shares).

 

1



--------------------------------------------------------------------------------



 



(d) The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

(e) “Registrable Securities” means (i) the shares of Common Stock issued to the
Shareholders pursuant to the Acquisition Agreement as set forth on Schedule 1
attached hereto and (ii) any shares of Common Stock issued or issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing; provided, that with respect to a particular
Holder, such Holder’s shares of Common Stock shall cease to be Registrable
Securities upon the earliest to occur of the following: (A) a sale pursuant to a
registration statement or Rule 144 under the Securities Act (in which case, only
such shares of Common Stock sold by the Holder shall cease to be a Registrable
Security); or (B) the date on which, in the opinion of counsel to the Company,
such Registrable Securities become eligible for resale by the Holder under
Rule 144 without volume or manner-of-sale restrictions.

(f) “Registration Expenses” shall mean all expenses incurred in connection with
registrations, filings or qualifications pursuant to Section 2 hereof,
including, without limitation, all registration, qualification and filing fees,
printing expenses, escrow fees, fees and disbursements of counsel for the
Company, blue sky fees and expenses, the expense of any special audits incident
to or required by any such registration, but shall not include (x) Selling
Expenses and (y) the compensation of regular employees of the Company, which
compensation shall be paid in any event by the Company.

(g) “Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

(h) “Selling Expenses” shall mean all underwriting discounts, selling
commissions and stock transfer taxes applicable to the Registrable Securities
registered by the Holders and fees and disbursements of counsel for any Holder.

2. Piggyback Registration.

(a) Notice of Registration. If at any time or from time to time the Company
shall determine to register any of its Common Stock or other securities
convertible or exchangeable into or exercisable for Common Stock under the
Securities Act, either for its own account or the account of a security holder
or holders, other than (i) a registration on Form S-8, (ii) a registration
relating solely to employee benefit plans, (iii) a registration pursuant to any
agreement between the Company and the holder of securities of the Company
entered into prior to the date of this Agreement that would not permit
Registrable Securities to be included in the registration or (iv) a registration
on Form S-4 or other form which does not permit Registrable Securities to be
included in the registration, the Company will give prompt written notice to
each Holder of Registrable Securities of its intention to effect such a
registration and subject to Section 2(c) below, will include in such
registration, and in any underwriting involved therein, on the same terms and
conditions as all other securities included in the registration, all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within ten (10) days after the receipt of the Company’s
notice. If a Holder

                        2    

 

2



--------------------------------------------------------------------------------



 



decides not to include all of its Registrable Securities in any registration
statement thereafter filed by the Company, such Holder will nevertheless
continue to have the right to include any Registrable Securities in any
subsequent registration statement or registration statements as may be filed by
the Company with respect to offerings of its securities, all upon the terms and
conditions set forth herein.

(b) Underwriting. If the registration of which the Company gives notice is for a
registered public offering involving an underwriting, the Company shall so
advise the Holders of Registrable Securities as a part of the written notice
given pursuant to Section 2(a). In such event, the right of any Holder to be
included in a registration pursuant to this Section 2 shall be conditioned upon
such Holder’s participation in the underwriting for such registration to the
extent provided herein. All Holders of Registrable Securities proposing to
distribute their securities through such underwriting shall (together with the
Company and the other holders distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
managing underwriter or underwriters selected for such underwriting by the
Company. Notwithstanding the foregoing, with respect to the underwriting
agreement or any other documents reasonably required under such agreement, no
Holder of Registrable Securities shall be required to make any representation or
warranty with respect to or on behalf of the Company or any other stockholder of
the Company.

(c) Priority on Piggyback Registrations. Notwithstanding any other provision of
this Agreement, if the managing underwriter determines that marketing factors
require limitation of the number of shares to be underwritten, the managing
underwriter may limit the Registrable Securities to be included in such
registration. The Company shall so advise all Holders of Registrable Securities
and other holders distributing their securities through such underwriting and
the number of shares of securities that may be included in the registration and
underwriting shall be allocated, subject to the rights of any holders of
registration rights granted by the Company prior to the date of this Agreement,
first to the Company and to any holders distributing their securities through
such underwriting of Company securities pursuant to demand registration rights
(to be allocated as determined by the Company); and second to all Holders of
Registrable Securities and other holders distributing their securities through
such underwriting in proportion, as nearly as practicable, to the respective
amounts of securities requested to be included in such registration by such
Holders or other holders. To facilitate the allocation of shares in accordance
with the above provisions, the Company may round the number of shares allocated
to any Holder of Registrable Securities or other holder to the nearest 100
shares. If any Holder disapproves of the terms of any such underwriting, such
Holder may elect to withdraw therefrom by written notice to the Company and the
managing underwriter, delivered at least ten (10) business days prior to the
contemplated effective date of the registration statement. Any Registrable
Securities excluded or withdrawn from such underwriting shall be withdrawn from
such registration.

(d) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration. The Registration Expenses of
such withdrawn registration shall be borne by the Company in accordance with
Section 3 hereof.

                        3    

 

3



--------------------------------------------------------------------------------



 



3. Expenses of Registration. All Registration Expenses (for the avoidance of
doubt, excluding Selling Expenses) for the Stockholders for the piggyback
registrations described in Section 2 shall be borne by the Company.

4. Registration Procedures. In the case of each registration, qualification or
compliance effected by the Company pursuant to this Agreement, the Company will
keep each Holder of Registrable Securities advised in writing as to the
initiation of each registration and as to the completion thereof. At its
expense, the Company will, as expeditiously as reasonably possible:

(a) Prepare and file with the Commission a registration statement with respect
to such Registrable Securities and use its commercially reasonable efforts to
cause such registration statement to become effective, and, upon the request of
the Holders of a majority of the Registrable Securities registered thereunder,
keep such registration statement effective for up to one hundred and twenty
(120) days or, if earlier, until the Holder or Holders have completed the
distribution related thereto.

(b) Furnish to the Holders participating in such registration and to the
underwriters of the securities being registered such reasonable number of copies
of the registration statement, each amendment and supplement thereto,
preliminary prospectus, final prospectus and such other documents as such
Holders may reasonably request in order to facilitate the disposition of such
Registrable Securities owned by them.

(c) Prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in paragraph (a) above.

(d) Use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
“blue sky” laws of such jurisdictions as shall be reasonably requested by the
Holders and do any and all other acts and things which may be reasonably
necessary or advisable to enable such Holder to consummate the disposition in
such jurisdictions of the securities owned by such Holder, provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such jurisdiction.

(e) In the event of any underwritten public offering, enter into and perform its
obligations under such customary agreements (including an underwriting
agreement, in usual and customary form, with the managing underwriter of such
offering) and take all such other customary actions as the Holders of a majority
of the Registrable Securities being sold or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities. Subject to the limitations set forth in Section 5, each Holder
participating in such underwriting shall also enter into and perform its
obligations under such agreements (including an underwriting agreement).

                        4    

 

4



--------------------------------------------------------------------------------



 



(f) Notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act or the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing, and, at the
request of any such Holder, the Company will prepare a supplement or amendment
to such prospectus so that, as thereafter delivered to the purchasers of such
securities, such prospectus will not include any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made.

(g) Advise each Holder, promptly after it shall receive notice or obtain
knowledge thereof, of the issuance of any stop order by the Commission
suspending the effectiveness of any such registration statement or the
initiation or threatening of any proceeding for such purpose and promptly use
its best efforts to prevent the issuance of any stop order or to obtain its
withdrawal if such stop order should be issued.

(h) Furnish, at the request of any Holder requesting registration of Registrable
Securities pursuant to Section 2, on the date or dates provided for in the
underwriting agreement if such securities are being sold through underwriters,
(i) an opinion, dated as of such date, of the counsel representing the Company
for the purposes of such registration, covering such matters as such counsel,
underwriters and the Holders may reasonably agree upon (including such matters
as are customarily given to underwriters in an underwritten public offering),
addressed to the underwriters, if any, and (ii) a letter or letters dated as of
such date, from the independent certified public accountants of the Company,
addressed to the underwriters, if any, covering such matters as such
accountants, underwriters and Holders may reasonably agree upon.

(i) Cause all such Registrable Securities registered pursuant hereunder to be
listed on each securities exchange on which similar securities issued by the
Company are then listed.

(j) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.

(k) Make generally available to its security holders an earnings statement of
the Company that satisfies the provisions of Section 11(a) of the Securities Act
covering a period of 12 months beginning after the effective date of such
registration statement no later than 45 days after the termination of such
12-month period.

                        5    

 

5



--------------------------------------------------------------------------------



 



5. Indemnification.

(a) Indemnification of Holders. To the extent permitted by law, the Company will
indemnify each Holder, each of its equityholders, officers, directors, agents,
employees, advisors and partners and each person controlling such Holder within
the meaning of Section 15 of the Securities Act, with respect to which
registration, qualification or compliance has been effected pursuant to this
Agreement, and any underwriter (as defined in the Securities Act) of offerings
effected pursuant to this Agreement, if any, and each person who controls any
underwriter within the meaning of Section 15 of the Securities Act, as and when
incurred, against all expenses, claims, losses, damages or liabilities (or
actions in respect thereof), including, without limitation, any of the foregoing
incurred in settlement of any litigation, commenced or threatened (including
attorneys’ fees and expenses), arising out of or based on any untrue statement
or alleged untrue statement of a material fact contained in any registration
statement, prospectus, offering circular or other document, or any amendment or
supplement thereto, incident to any such registration, qualification or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
or any violation by the Company of the Securities Act, the Exchange Act, any
state securities laws or any rule or regulation promulgated under the Securities
Act, the Exchange Act or any state securities laws applicable to the Company in
connection with any such registration, qualification or compliance, and the
Company will reimburse each such Holder of Registrable Securities, each of its
equityholders, officers, directors, agents, employees, advisors and partners and
each person controlling such Holder, any underwriter of offerings effected
pursuant to this Agreement, if any, and each person who controls any such
underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating, preparing or defending any such claim, loss,
damage, liability or action, provided that the Company will not be liable to any
such person in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission (or alleged untrue statement or omission), made in reliance upon and in
conformity with written information furnished to the Company by an instrument
duly executed by such Holder, controlling person or underwriter and stated to be
specifically for use therein or the preparation thereof.

(b) Indemnification of the Company. To the extent permitted by law, each Holder
of Registrable Securities will, if Registrable Securities held by such Holder
are included in the securities as to which such registration, qualification or
compliance is being effected, severally but not jointly, indemnify the Company,
each of its directors, each of its officers, each underwriter, if any, of the
Company’s securities covered by such a registration statement, each person who
controls the Company or such underwriter within the meaning of Section 15 of the
Securities Act, and each other Holder selling securities in such registration
statement, each of such Holder’s officers and directors and each person
controlling such Holder within the meaning of Section 15 of the Securities Act,
against all claims, losses, damages and liabilities (or actions in respect
thereof) arising out of any untrue statement (or alleged untrue statement) of a
material fact contained in any registration statement, prospectus, offering
circular or other document, or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company, such Holders,
and such directors, officers, persons, underwriters or control persons for any
legal or any other expenses reasonably incurred in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action, in each case to the extent, but only to the extent, that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
made in such registration statement, prospectus, offering circular or other
document in reliance upon and in conformity with written information furnished
to the Company by an instrument duly executed by such Holder and stated to be
specifically for

                        6    

 

6



--------------------------------------------------------------------------------



 



use therein or the preparation thereof; provided, however, that the indemnity
agreement contained in this Section 5(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder (which consent shall
not be unreasonably withheld or delayed). Notwithstanding the foregoing, the
liability of each Holder under this Section 5(b) shall be in proportion to and
limited to an amount equal to the net proceeds received by such Holder from the
sale of Registrable Securities held by such Holder in such registration.

(c) Indemnification Procedures. Each party entitled to indemnification under
this Section 5 (the “Indemnified Party”) shall give written notice to the party
required to provide indemnification (the “Indemnifying Party”) promptly after
such Indemnified Party has actual knowledge of any claim as to which indemnity
may be sought, and shall permit the Indemnifying Party to assume the defense of
any such claim or any litigation resulting therefrom, provided that counsel for
the Indemnifying Party, who shall conduct the defense of such claim or
litigation, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld or delayed), and the Indemnified Party may participate
in such defense at such party’s expense, provided, however, that the
Indemnifying Party shall bear the expense of such defense of the Indemnified
Party if (i) the Indemnifying Party has agreed in writing to pay such expenses,
(ii) the Indemnifying Party shall have failed to assume the defense of such
claim or employ counsel reasonably satisfactory to the Indemnified Party, or
(iii) in the reasonable judgment of the Indemnified Party, based upon the
written advice of such Indemnified Party’s counsel, representation of both
parties by the same counsel would be inappropriate due to actual or potential
conflicts of interest; provided, however, that in no event shall the
Indemnifying Party be liable for the fees and expenses of more than one counsel
(excluding one local counsel per jurisdiction as necessary) for all Indemnified
Parties in connection with any one action or separate but similar or related
actions in the same jurisdiction arising out of the same event, allegations or
circumstances. The failure of any Indemnified Party to give written notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 5 except to the extent such failure to give such notice is
materially adversely prejudicial to an Indemnifying Party in the defense of any
such action. The Indemnified Party shall not make any settlement without the
prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld or delayed. No Indemnifying Party, in the defense of any
such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement (A) which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party a release from all liability in respect to
such claim or litigation in form and substance reasonably satisfactory to such
Indemnified Party or (B) which includes an admission of fault, culpability or a
failure to act, by or on behalf of any Indemnified Party.

(d) Contribution. If the indemnification provided for in this Section 5 is held
by a court of competent jurisdiction to be unavailable to an Indemnified Party
with respect to any loss, liability, claim, damage or expense referred to
herein, then the Indemnifying Party, in lieu of indemnifying such Indemnified
Party hereunder, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party on the one hand and of the Indemnified Party on the other in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage or expense, as well as any other

                        7    

 

7



--------------------------------------------------------------------------------



 



relevant equitable considerations; provided, however, the liability of each
Holder under this Section 5(d) shall be in proportion to and limited to an
amount equal to the net proceeds received by such Holder from the sale of
Registrable Securities held by such Holder in such registration. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission.
Notwithstanding anything contained in this Section 5, to the extent that the
provisions on indemnification and contribution contained in the underwriting
agreement entered in connection with the underwritten public offering are in
conflict with the provisions of this Section 5, the provisions of the
underwriting agreement shall control.

(e) Survival. The obligations of the Company and Holders under this Section 5
shall survive the completion of any offering of Registrable Securities in a
registration statement under this Agreement, and will remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Party or any officer, director or controlling person of such indemnified party
and will survive the transfer of securities.

6. Information by Holder. The Holders of Registrable Securities included in any
registration shall furnish to the Company such information regarding such
Holders, the Registrable Securities held by them and the distribution proposed
by such Holders as the Company may request in writing and as shall be reasonably
required in connection with any registration, qualification or compliance
referred to in Section 2.

7. Rule 144 Reporting. At the request of any holder of Registrable Securities
who proposes to sell securities in compliance with Rule 144 of the Securities
Act, the Company agrees to use its commercially reasonable efforts to forthwith
furnish to such holder a written statement of compliance with the filing
requirements of the Commission as set forth in Rule 144, as such rule may be
amended from time to time.

8. No Transfer of Registration Rights. The rights to cause the Company to
register securities granted to a Holder under Section 2 may not be assigned or
transferred by such Holder without the prior written consent of the Company. Any
attempted assignment or transfer in breach of this Section 8 shall be null and
void.

9. Standoff Agreement. Each Holder hereby agrees that during the period of
duration (not to exceed 180 days) specified by the Company and the managing
underwriter of Common Stock of the Company following the effective date of the
registration statement of the Company filed under the Securities Act, to the
extent requested by the Company or such underwriter, not to, directly or
indirectly sell, offer to sell, contract to sell (including, without limitation,
any short sale), grant any option to purchase, pledge or otherwise transfer or
dispose of (other than to donees who agree to be similarly bound) any Common
Stock held by it at any time during such period except Common Stock included in
such registration. Notwithstanding anything to the contrary contained in this
Section 9, if (i) during the last 17 days of the initial lock-up period
described above, the Company releases earnings results or announces material
news or a material event or (ii) prior to the expiration of the initial lock-up
period, the Company

                        8    

 

8



--------------------------------------------------------------------------------



 



announces that it will release earnings results during the 15-day period
following the last day of the initial lock-up period, then in each case the
lock-up period described above will be automatically extended until the
expiration of the 18-day period beginning on the date of release of the earnings
results or the announcement of the material news or material event, as
applicable, unless the managing underwriters waive, in writing, such extension.
If requested by such underwriter, each Holder agrees to execute a lock-up
agreement in such form as the underwriter may reasonably propose. Any waiver of
Holders’ obligations pursuant to this Section 9 shall apply to all Holders, on a
pro rata basis according to the number of Registrable Securities then
outstanding held by each Holder.

10. Termination. Any registration rights of the Holder granted pursuant to this
Agreement shall terminate (if not already terminated as provided herein) and the
Company shall have no obligations pursuant to this Agreement with respect to any
Registrable Securities upon the earliest to occur of the following: (A) such
Registrable Securities being sold pursuant to a registration statement or
Rule 144 under the Securities Act; or (B) the date on which, in the opinion of
counsel to the Company, all Registrable Securities held by such Holder are
eligible for resale by the Holder under Rule 144 without volume or
manner-of-sale restrictions.

11. Miscellaneous.

(a) Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.

(b) Entire Agreement; Amendments; Waivers. This Agreement (including the
schedules hereto) constitutes the full and entire understanding and agreement of
the parties with regard to the subject matter hereof and supersedes all other
agreements of the parties relating to the subject matter hereof. No party shall
be liable or bound to any other party in any manner by any warranties,
representations or covenants regarding the subject matter hereof except as
specifically set forth herein. No amendment, supplement or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. No waiver of any provision of this Agreement shall constitute a waiver
of any other provision hereof, nor shall any such waiver constitute a continuing
waiver unless expressly so provided therein.

(c) Notices, etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be delivered in the manner and to the
parties at the addresses set forth in the Acquisition Agreement.

(d) Governing Law; Jurisdiction. This Agreement shall be construed, governed and
interpreted in accordance with the Laws of the State of Delaware, without regard
to conflicts of laws principles. Each party irrevocably and unconditionally:
(i) agrees that any dispute arising out of this Agreement shall be brought
exclusively in any Chancery Court in the State of Delaware; (ii) consents to
such jurisdiction; (iii) waives any objection to such venue and (iv) waives
trial by jury in any Proceeding relating to this Agreement or the transactions
contemplated hereby.

                        9    

 

9



--------------------------------------------------------------------------------



 



(e) Specific Performance. Each party hereto recognizes and acknowledges that a
breach by it of any covenants or agreements contained in this Agreement will
cause other parties to sustain damages for which such parties would not have an
adequate remedy at law for money damages, and therefore each party hereto agrees
that in the event of any such breach, such other parties shall be entitled to
the remedy of specific performance of such covenants and agreements and
injunctive and other equitable relief in addition to any other remedy to which
such parties may be entitled, at law or in equity.

(f) Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any right, power, or remedy
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power, or remedy by such party.

(g) No Waiver. The failure of any party hereto to exercise any right, power, or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power, or remedy or to demand such
compliance.

(h) Counterparts. This Agreement may be executed and delivered in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart.

(i) Acceptance of Signatures. The parties agree that this Agreement will be
considered signed when the signature of a party is delivered by facsimile or
electronic mail transmission. Such facsimile or electronic mail signature shall
be treated in all respects as having the same effect as an original signature.

(j) Severability. If any portion of this Agreement shall be held to be invalid,
unenforceable, void or voidable, or violative of applicable law, the remaining
portions of this Agreement so far as they may practicably be performed shall
remain in full force and effect and binding on the parties hereto.

(k) No Strict Construction. This Agreement has been prepared through the joint
efforts of all of the parties. Neither the provisions of this Agreement nor any
alleged ambiguity shall be interpreted or resolved against any party on the
ground that such party’s counsel drafted this Agreement, or based on any other
rule of strict construction. Each of the parties hereto represents and declares
that such party has carefully read this Agreement, and that such party knows the
contents thereof and signs the same freely and voluntarily. The parties hereby
acknowledge that they have been represented by legal counsel of their own
choosing in negotiations for and preparation of this Agreement and that each of
them has read the same and had their contents fully explained by such counsel
and is fully aware of their contents and legal effect.

                        10    

 

10



--------------------------------------------------------------------------------



 



(l) Titles and Subtitles. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purposes. Unless otherwise specifically stated, all
references herein to “sections,” and “exhibits” will mean “sections” of and
“exhibits” to this Agreement.

[SIGNATURE PAGES FOLLOW]

 

                        11    

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Piggyback Registration
Rights Agreement as of the date and year first written above.

THE COMPANY:

INTEGRA LIFESCIENCES HOLDINGS CORPORATION

By: /s/ Gerard S. Carlozzi                          
Name: Gerard S. Carlozzi
Its:   Chief Operating Officer

SHAREHOLDERS:

/s/ Steven M. LeVahn                                  
Steven M. LeVahn

THE BRUCE A. LEVAHN 2008 TRUST

By: /s/ George Heenan              
Name: George Heenan
Title: Trustee

By: /s/ Thomas Gilliam              
Name: Thomas Gilliam
Title: Trustee

By: /s/ Michael Evers                     
Name: Michael Evers
Title: Trustee


 

PIGGYBACK REGISTRATION RIGHTS AGREEMENT – SIGNATURE PAGE

 

12



--------------------------------------------------------------------------------



 



Schedule 1

                      Number of Shares of         Common Stock excluding    
Name of Shareholder   Escrow Shares   Number of Escrow Shares
Steven M. LeVahn
    176,992       21,086  
The Bruce A. LeVahn 2008 Trust
    100,008       11,914  

                        Schedule 1    

 

13